1                                        UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                         ***

4

5
      ALEXANDER DURFEY,
6
                            Plaintiff,                          2:17-cv-03136-GMN-VCF
7
      vs.                                                       ORDER
8     DOUGLAS HERNDON,
9                            Defendant.

10

11          Plaintiff Alexander Durfey submitted a complaint to the Court on December 29, 2017. (ECF No.
12   1). However, Plaintiff failed to pay the necessary filing fee or submit an application to proceed in forma
13   pauperis.
14          ACCORDINGLY, and for good cause shown,
15          IT IS ORDERED that by July 12, 2019, Plaintiff must either (1) file a complete application to
16   proceed in forma pauperis, or (2) pay the full fee for filing a civil action.
17          IT IS FURTHER ORDERED that failure to timely comply with this Order will result in a
18   recommendation that this case be dismissed with prejudice.
19
                                                       NOTICE
20

21
            Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and

22   recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk

23   of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal

24   may determine that an appeal has been waived due to the failure to file objections within the specified
25   time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file objections


                                                            1
     within the specified time and (2) failure to properly address and brief the objectionable issues waives the
1
     right to appeal the District Court's order and/or appeal factual issues from the order of the District Court.
2

3    Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452,

4    454 (9th Cir. 1983).

5           Pursuant to LR IA 3-1, the Plaintiff must immediately file written notification with the court of

6    any change of address. The notification must include proof of service upon each opposing party of the
7    party’s attorney. Failure to comply with this Rule may result in dismissal of the action.
8

9
            IT IS SO ORDERED.
10
            DATED this 6th day of June, 2019.
11
                                                                   _________________________
12
                                                                   CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25



                                                          2
